DETAILED ACTION
Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because figure 3B does not show the compression of the biasing springs 314 in the open position when compared to the resting, uncompressed position, as shown in figure 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 

Applicant’s representative states that the drawings (i.e. figure 3B within the instant application) are in accordance with the specification. Examiner respectfully notes that the transitioning from figure 3A to figure 3B in light of the instant application’s specification should further depict the bias element 314 to be in compressed state (as intended to be shown in figure 3B) compared to the resting, uncompressed state (as shown in figure 3A). Examiner believes the minor drawing amendment, would help in further understanding the movements of the various elements within the apparatus.

In light of the amendment made to claim 11, the 35 U.S.C. 112(b) rejection as addressed in the most recent Office action dated 11/16/2020 has been withdrawn.

Applicant’s representative argues that US Publication 2003/0221827 A1 (i.e. Brady et al.) fails to show or describe “…a shuttle valve assembly axially interposing the upper separator and the turbine-compressor…”, as disclosed in at least claim 1 (and, similarly claim 8) herein. Examiner notes that the claim language is broad in nature in light of the specification, in which parts of the shuttle valve assembly (comprising at least at least 62, 70) within Brady appear to be “axially interposing” the upper separator (at least 18) and the turbine-compressor (at least 17; as shown in at least figures 1-3). Examiner suggests incorporating more claim language (i.e. structural and/or functional) in light of the specification to overcome the prior art rejection and advance prosecution, preferably towards an allowance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2003/0221827 A1 (i.e. Brady et al.).

In regards to claim 1, Brady discloses: A gas separation and injection system (as disclosed in at least the abstract and figures 1-4), comprising: 
(at least 22) that separates a production stream into a higher density stream and a lower density stream (at least paragraph [0033 and 0038] introduces as the mixed gas-oil stream flows upward through separator section 16, auger flights 24 of auger separator 22 will impart a spin or swirl on the stream wherein the heavier components of the stream (e.g. oil, water, and the solid particulates) in the stream are forced to the outside of the auger by centrifugal force while the remainder of the stream remains near the wall of center rod 23); 
	a turbine-compressor (at least 17) including a turbine positioned to receive the lower density stream to rotate a shaft that drives a compressor and subsequently recombine the lower and higher density streams to form a recombined production stream (at least paragraphs [0013-0014, 0032, 0035-0036, 0042-0045] introduces stream (i.e. gas-liquid) then flows through outlet(s) 34 of the turbine 17T where it is recombined with the particulate-laden stream 40a in the bypass passages 31);
	an upper separator (at least 18) that receives the recombined production stream via a bypass annulus (at least 31) and includes a gas inlet tube (at least 67) that conveys a gas stream to the compressor to produce a compressed gas stream (at least paragraphs [0013-0014, 0039-0040] introduces the recombined stream, which is now essentially the original production stream, flows through the second or downstream separator section 18 (FIG. 1) which, in turn, is comprised of a central hollow, gas inlet tube 51 having an auger flight 52 thereon); and 
	a shuttle valve assembly (comprising at least at least 62, 70) axially interposing the upper separator and the turbine-compressor (as shown in at least figure 1), the shuttle valve assembly comprising: 
(comprising at least 65, 66, 67) received within a body (at least 65) and having the gas inlet tube extending within the mandrel assembly (as shown in at least figures 1-4), wherein the body and the mandrel assembly define at least a portion of the bypass annulus, and an inner annulus (at least 32) is defined between the gas inlet tube and the mandrel assembly to receive the compressed gas stream from the compressor (as shown in at least figures 1-4); 
	a valve seat (at least 65a, 65b) secured to the gas inlet tube (as shown in at least figures 3-4); 
	a piston (at least 69) movably arranged within the inner annulus between a closed position, where the piston rests on the valve seat and prevents the compressed gas stream from bypassing the valve seat (as shown in at least figure 4), and an open position, where the piston is separated from the valve seat (as shown in at least figure 3); and 
	a shuttle valve (at least 70) operatively coupled to the piston such that axial movement of the piston correspondingly moves the shuttle valve (as shown in the transitioning between at least figures 3-4).

In regards to claim 2, Brady further discloses: comprising: one or more circulation ports (at least 65c) defined in the mandrel assembly (as shown in at least figures 3-4); and one or more valve ports (at least 70a) defined in the shuttle valve (as shown in at least figures 3-4), wherein, when the piston is in the closed position, the circulation and valve ports are aligned (aligned longitudinally with respect to a longitudinal axis point of 70a and 65c) and the compressed gas stream flows from the inner (as shown in at least figure 3).

In regards to claim 3, Brady further discloses: wherein, when the piston is in the open position, the circulation and valve ports become misaligned (misaligned longitudinally with respect to a longitudinal axis point of 70a and 65c) and the compressed gas stream is conveyed past the valve seat to one or more crossover ports (at least 55b) defined in the body (as shown in at least figures 1-4).

In regards to claim 4, Brady further discloses: wherein, comprising: one or more piston ports (at least 67a, 70a) defined in the shuttle valve (as shown in at least figures 1-4); and a pressure cavity (at least pressure cavity leading from 67a and pressure cavity adjacent to 74/75 as shown in at least figures 3-4) cooperatively defined by the mandrel assembly and the shuttle valve and in fluid communication with the inner annulus via the one or more piston ports, wherein the pressure cavity is pressurized with the compressed gas stream to move the piston from the closed position to the open position (as shown in the transitioning between at least figures 3-4).

In regards to claim 5, Brady further discloses: a biasing device (at least 77) arranged within a piston chamber (comprising of element 77) cooperatively defined by the piston and the mandrel assembly, wherein the biasing device engages and urges the piston to the closed position (as shown in the transitioning between at least figures 3-4).

In regards to claim 6, Brady further discloses: wherein a pressure of the compressed gas stream places an axial load on the piston to overcome a spring force of the biasing device (as shown in the transitioning between at least figures 3-4; at least paragraph [0048] introduces spring 77 biases piston 69 upwardly so that valve 70 is seated on the tapered lower end 71 of piston 69 whereby port 65b is open to flow while passage 70a is closed).

In regards to claim 7, Brady further discloses: wherein the biasing device is a compression spring (as shown in the transitioning between at least figures 3-4; at least paragraph [0047-0048] introduces compression spring 77 is positioned between piston 69 and the inner lower portion of mandrel 67 to normally bias piston 69 upwardly to an open position as viewed in FIG. 3; spring 77 biases piston 69 upwardly so that valve 70 is seated on the tapered lower end 71 of piston 69 whereby port 65b is open to flow while passage 70a is closed).

In regards to claim 8, Brady discloses: A method (at least paragraph [0002] introduces a method and subsurface system (SPARC) for separating gas from a production stream wherein the separated gas is compressed and reinjected by a downhole turbine-compressor unit of a SPARC which includes controls which, in turn, allow the entire production stream to initially bypass the turbine-compressor unit of the SPARC during start-up of production), comprising: 
(at least paragraph [0012] introduces in operation, a well is put on production by opening a choke valve or the like at the surface) and receiving the production stream at a lower separator (at least 22); 
	separating the production stream into a higher density stream and a lower density stream with the lower separator and receiving the lower density stream in a turbine (at least 17T) to rotate a shaft (38) that drives a compressor (17C; at least paragraph [0033 and 0038] introduces as the mixed gas-oil stream flows upward through separator section 16, auger flights 24 of auger separator 22 will impart a spin or swirl on the stream wherein the heavier components of the stream (e.g. oil, water, and the solid particulates) in the stream are forced to the outside of the auger by centrifugal force while the remainder of the stream remains near the wall of center rod 23); 
	recombining the lower and higher density streams to form a recombined production stream (at least paragraphs [0013-0014, 0032, 0035-0036, 0042-0045] introduces stream (i.e. gas-liquid) then flows through outlet(s) 34 of the turbine 17T where it is recombined with the particulate-laden stream 40a in the bypass passages 31); 
	receiving the recombined production stream at an upper separator (at least 18) via a bypass annulus (at least 31) and conveying a gas stream to the compressor via a gas inlet tube (at least 67) to produce a compressed gas stream (at least paragraphs [0013-0014, 0039-0040] introduces the recombined stream, which is now essentially the original production stream, flows through the second or downstream separator section 18 (FIG. 1) which, in turn, is comprised of a central hollow, gas inlet tube 51 having an auger flight 52 thereon), wherein a shuttle valve assembly (comprising at least at least 62, 70) axially interposes the upper separator and the compressor (as shown in at least figure 1), the shuttle valve assembly includes: 
	a mandrel assembly (comprising at least 65, 66, 67) received within a body (at least 65) and having the gas inlet tube (at least 51) extending within the mandrel assembly (as shown in at least figures 1-4), wherein the body and the mandrel assembly define at least a portion of the bypass annulus, and an inner annulus (at least 32) is defined between the gas inlet tube and the mandrel assembly (as shown in at least figures 1-4); 
	a valve seat (at least 65a, 65b) secured to the gas inlet tube (as shown in at least figures 3-4); 
	a piston (at least 69) movably arranged within the inner annulus (as shown in the transitioning between at least figures 3-4); and 
	a shuttle valve (at least 70) operatively coupled to the piston such that axial movement of the piston correspondingly moves the shuttle valve (as shown in the transitioning between at least figures 3-4); 
	receiving the compressed gas stream in the inner annulus (as shown in at least figures 1-4 in light of at least the fluid flow arrows); and 
	increasing a pressure of the compressed gas stream to move the piston from a closed position (as shown in the transitioning between at least figures 3-4), where the piston rests on the valve seat and prevents the compressed gas stream from (as shown in at least figure 4), and an open position, where the piston is separated from the valve seat (as shown in at least figure 3).

In regards to claim 9, Brady further discloses: wherein the mandrel assembly defines one or more circulation ports (at least 65c) and the shuttle valve (at least 70) defines one or more valve ports (at least 70a), the method further comprising: aligning the circulation and valve ports with the piston in the closed position (aligned longitudinally with respect to a longitudinal axis point of 70a and 65c); and flowing the compressed gas stream from the inner annulus into the bypass annulus via the circulation and valve ports to be mixed with the recombined production stream (as shown in at least figures 1 & 3 in light of at least the fluid flow arrows; as disclosed in at least abstract and paragraphs [0010-0015]).

In regards to claim 10, Brady further discloses: moving the piston to the open position where the circulation and valve ports become misaligned (misaligned longitudinally with respect to a longitudinal axis point of 70a and 65c); and conveying the compressed gas stream past the valve seat to one or more crossover ports (at least 55b) defined in the body (as shown in at least figures 1-4).

In regards to claim 11, Brady further discloses: introducing the compressed gas stream into an annulus (at least 11) defined between another body (at least 21, of 61, and/or of 62) that houses the shuttle valve assembly and a casing string (at least 12) lining the wellbore; and injecting the compressed gas stream into a surrounding (at least 56) defined in the casing (as shown in at least figures 1-4 in light of at least the fluid flow arrows; as disclosed in at least abstract and paragraphs [0010-0015] introduces the compressed gas then ultimately flows through gas outlets 55b into the space isolated between packers 19, 20 in the well annulus and is injected into formation 15 through openings 56 (e.g. perforations) in casing 12 (FIG. 1)).

In regards to claim 12, Brady further discloses: wherein increasing the pressure of the compressed gas stream to move the piston from the closed position to the open position comprises overcoming a pressure differential between the surrounding production zone and an outlet of the compressor (as shown in the transitioning between at least figures 3-4; at least paragraph [0048] introduces spring 77 biases piston 69 upwardly so that valve 70 is seated on the tapered lower end 71 of piston 69 whereby port 65b is open to flow while passage 70a is closed).

In regards to claim 13, Brady further discloses: wherein one or more piston ports (at least 67a, 70a) are defined in the shuttle valve (as shown in at least figures 1-4) and a pressure cavity (at least pressure cavity leading from 67a and pressure cavity adjacent to 74/75 as shown in at least figures 3-4) is cooperatively defined by the mandrel assembly and the shuttle valve and fluidly communicates with the inner annulus via the one or more piston ports (as shown in at least figures 1-4 via at least fluid flow arrows), wherein increasing the pressure of the compressed gas stream comprises: increasing the pressure of the compressed gas stream within the pressure cavity; and applying an axial load on the piston with the compressed gas stream to (as shown in the transitioning between at least figures 3-4; at least paragraphs [0047-0048] introduces increasing pressure within the wellbore for purposes of at least moving the piston 69).

In regards to claim 14, Brady further discloses: applying the axial load on exposed portions of the piston with the compressed gas stream to move the piston from the closed position to the open position (as shown in the transitioning between at least figures 3-4; at least paragraphs [0047-0048] introduces increasing pressure within the wellbore for purposes of at least moving the piston 69).

In regards to claim 15, Brady further discloses: engaging and urging the piston to the closed position with a biasing device arranged within a piston chamber cooperatively defined by the piston and the mandrel assembly; and overcoming a spring force of the biasing device with the axial load on the piston (as shown in the transitioning between at least figures 3-4; at least paragraphs [0047-0048] introduces compression spring 77 is positioned between piston 69 and the inner lower portion of mandrel 67 to normally bias piston 69 upwardly to an open position as viewed in FIG. 3; spring 77 biases piston 69 upwardly so that valve 70 is seated on the tapered lower end 71 of piston 69 whereby port 65b is open to flow while passage 70a is closed).

In regards to claim 16, Brady discloses: A shuttle valve assembly (comprising at least at least 62, 70), comprising: 
(at least 65) having a gas inlet tube (at least 67) extending therein from an upper separator (at least 18); 
	a mandrel assembly (comprising at least 65, 66, 67) radially interposing the body and the gas inlet tube (as shown in at least figures 3-4), wherein the body and the mandrel assembly define at least a portion of a bypass annulus (at least 31) that extends around a turbine-compressor (at least 17) and between a lower separator (at least 22) and the upper separator (as shown in at least figures 1-4); 
	an inner annulus (at least 32) defined between the gas inlet tube and the mandrel assembly to receive a compressed gas stream from a compressor of the turbine-compressor (as shown in at least figures 1-4 in light of at least the fluid flow arrows; at least paragraphs [0035, 0039, 0048, 0050-0051, 0059] introduces turbine-compressor section 17 may vary in construction, but as illustrated in FIG. 2 section 17 is comprised of a turbine 17T and a compressor 17C; turbine 17T is comprised of an inlet(s) 32, rotary vanes 33 mounted on shaft 38, stationary vanes 33a, and an outlet 34); 
	a valve seat (at least 65a, 65b) secured to the gas inlet tube (as shown in at least figures 3-4); 
	a piston (at least 69) movably arranged within the inner annulus between a closed position, where the piston rests on the valve seat and prevents the compressed gas stream from bypassing the valve seat (as shown in at least figure 4), and an open position, where the piston is separated from the valve seat (as shown in at least figure 3); and 
(at least 70) operatively coupled to the piston such that axial movement of the piston correspondingly moves the shuttle valve (as shown in the transitioning between at least figures 3-4).

In regards to claim 17, Brady further discloses: one or more circulation ports (at least 65c) defined in the mandrel assembly (as shown in at least figures 3-4); and one or more valve ports (at least 70a) defined in the shuttle valve (as shown in at least figures 3-4), wherein, when the piston is in the closed position, the circulation and valve ports are aligned (aligned longitudinally with respect to a longitudinal axis point of 70a and 65c) and the compressed gas stream flows from the inner annulus into the bypass annulus to be mixed with a recombined production stream (as shown in at least figure 3).

In regards to claim 18, Brady further discloses: wherein, when the piston is in the open position, the circulation and valve ports become misaligned (misaligned longitudinally with respect to a longitudinal axis point of 70a and 65c) and the compressed gas stream is conveyed past the valve seat to one or more crossover ports (at least 55b) defined in the body (as shown in at least figures 1-4).

In regards to claim 19, Brady further discloses: wherein, comprising: one or more piston ports (at least 67a, 70a) defined in the shuttle valve (as shown in at least figures 1-4); and a pressure cavity (at least pressure cavity leading from 67a and pressure cavity adjacent to 74/75 as shown in at least figures 3-4) cooperatively (as shown in the transitioning between at least figures 3-4).

In regards to claim 20, Brady further discloses: a biasing device (at least 77) arranged within a piston chamber (comprising of element 77) cooperatively defined by the piston and the mandrel assembly, wherein the biasing device engages and urges the piston to the closed position (as shown in the transitioning between at least figures 3-4).

In regards to claim 21, Brady further discloses: wherein a pressure of the compressed gas stream places an axial load on the piston to overcome a spring force of the biasing device (as shown in the transitioning between at least figures 3-4; at least paragraph [0048] introduces spring 77 biases piston 69 upwardly so that valve 70 is seated on the tapered lower end 71 of piston 69 whereby port 65b is open to flow while passage 70a is closed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676